DETAILED ACTION
This action is responsive to the following communication: the response filed on 3/29/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 2-5 and 13-16 are canceled; 1, 6-12, and 17-26 pending.

Election/Restrictions
Claim 7 is allowable. Claims 9-16, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/27/2020, is hereby withdrawn and claims 9-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claim(s) 1, 6-12, and 17-26 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein while an erase operation is performed on the multi-time programming memory cell, the source line receives a first power voltage, the bit line receives a ground voltage, the select gate line receives the ground voltage, the word line receives the ground voltage or the first power voltage, the inhibit line receives the ground voltage, the control line receives the ground voltage, and the erase line receives an erase voltage, wherein a magnitude of the erase voltage is higher than a magnitude of the first power voltage, and the magnitude of the first power voltage is higher than a magnitude of the ground voltage.
With respect to independent claim 7 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein while an erase operation is performed on the multi-time programming memory cell, the source line receives a ground voltage, the bit line receives the ground voltage, the select gate line receives a first power voltage, the word line receives the first power voltage, the inhibit line receives the ground voltage, the control line receives the ground voltage, and the erase line receives an erase voltage, wherein a magnitude of the erase voltage is higher than a magnitude of the first power 
With respect to independent claim 17 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein N multi-time programming memory cells of the M multi-time programming memory cells in the first row are connected with a first inhibit line, and (M-N) multi-time programming memory cells of the M multi-time programming memory celIs in the first row are connected with a second inhibit line.
With respect to independent claim 22 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein N multi-time programming memory cells of the M multi-time programming memory cells in the first row are connected with a first inhibit line and a first erase line, and (M-N) multi-time programming memory cells of the M multi-time programming memory cells in the first row are connected with a second inhibit line and a second erase line.
The allowable claims are supported in at least fig. 4B of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824